                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION



JONATHAN DAVID STRADER,

        Petitioner,
                                                            CRIMINAL NO.2:17cr74-l
        V.                                                  CIVIL NO.2;18cv662


UNITED STATES OF AMERICA,

        Respondent.


                                   OPINION AND ORDER


        This matter comes before the Court upon Jonathan David Strader's ("Petitioner") pro se

Motion to Vacate, Set Aside,or Correct Sentence Pursuant to 28 U.S.C.§ 2255("§ 2255 Motion").

ECF No. 122. In such motion. Petitioner asks the Court to vacate and correct his sentence on three

grounds, each of which alleges that the performance of Petitioner's defense counsel violated his

Sixth Amendment rights. As set forth below. Petitioner's § 2255 Motion is denied as to all claims

except Ground Three.

   I.        PROCEDURAL HISTORY

        On May 4, 2017, a federal grand jury sitting in Norfolk, Virginia named Petitioner and

three co-defendants in an eight-count criminal indictment. ECF No. 3. Petitioner was charged

with seven of the eight counts as follows: one count of Conspiracy to Distribute and Possess with

Intent to Distribute Methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)

(Count 1); two counts of Distribute and Possess with Intent to Distribute Methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) (Counts 2, 4); one count of Maintaining a Drug-Involved

Premises, in violation of 21 U.S.C. § 856(a)(1) (Count 5); and three counts of Using a

Communication Facility to Cause, Commit and Facilitate a Felony Violation of the Controlled
                                                1
Substances Act,in violation of21 U.S.C.§ 843(b)(Counts 6-8). ECF No. 3. On August 22,2017,

Petitioner appeared before a magistrate judge of this Court and pled guilty to Count 1 pursuant to

a written plea agreement with the United States (the "Government"). ECF No. 47.

          On December 4, 2017, Petitioner appeared before the Court for sentencing. During the

hearing, neither party objected to the contents of Petitioner's presentence investigation report

("PSR"), which determined that Petitioner had a total offense level of 39 and a criminal history

category of VI, resulting in advisory range of 360 months to life in prison. PSR, ECF No. 80,

   110-11. The Court accepted Petitioner's PSR without change, and sentenced Petitioner to the

low-end of his Guidelines range: 360 months. ECF No. 93 at 2. Judgment was entered on

December 5,2017. Id. Petitioner did not appeal.

          On December 3, 2018, Petitioner timely filed the instant § 2255 Motion and a supporting

memorandum ("Pet. Mem."), ECF Nos. 122 and 123, which were docketed by the Clerk of this

Court on December 14, 2018. S^ 18 U.S.C. § 2255(f)(1); Houston v. Lack. 487 U.S. 266, 276

(1988)(establishing prison mailbox rule). Petitioner's Motion is now before the Court.

    11.      STANDARD OF REVIEW

           28 U.S.C. § 2255 allows a federal prisoner to move to "vacate, set aside or correct" a

federal sentence on one of four grounds: "[1] that the sentence was imposed in violation of the

Constitution or laws of the United States, or [2] that the court was without jurisdiction to impose

such sentence, or [3] that the sentence was in excess of the maximum authorized by law, or [4] is

otherwise subject to collateral attack." 28 U.S.C. § 2255(a). The Supreme Court has held that

§ 2255 is the appropriate vehicle by which a federal prisoner may challenge both his conviction

and sentence. Davis v. United States. 417 U.S. 333, 343-44(1974).

          However, a § 2255 motion"may not do service for an appeal." United States v. Fradv.456

U.S. 152,165(1982). Generally, any claim that could have been raised at trial or on direct appeal,

                                                 2
but was not, is barred as procedurally defaulted. Bouslev v. United States. 523 U.S. 614, 622

(1998). But this rule of default excludes claims of ineffective assistance of counsel, Massaro v.

United States.538 U.S. 500,504(2003), which are generally not cognizable on direct appeal unless

the record on appeal conclusively shows ineffective assistance. United States v. Richardson. 195

F.3d 192,198 (4th Cir. 1999)(internal citation omitted).

       To state a claim for ineffective assistance of counsel, the petitioner must satisfy the two-

prong test set forth in Strickland v. Washington. 466 U.S. 668 (1984), by showing (1) deficient

performance of counsel and (2)resulting prejudice. To satisfy the first prong, the petitioner must

articulate specific acts or omissions whereby "counsel's representation fell below an objective

standard ofreasonableness." Id at 687-88. To satisfy the second prong,the petitioner must show

that it is "reasonably likely" that, but for counsel's unprofessional errors, the result of the

proceedings would have been different. Harrington v. Richter. 562 U.S. 86, 111-12(2011)(citing

Strickland. 466 U.S. at 696). Moreover,"[t]he likelihood of a different result must be substantial,

not just conceivable." Id (citing Strickland. 466 U.S. at 693). Failure to satisfy either prong of

Strickland is fatal to a petitioner's claim. Carillo-Morales v. United States. 952 F. Supp. 2d 797,

803(E.D. Va. 2013).

       Finally, when filing a § 2255 petition, the petitioner bears the burden of proving his

grounds for relief by a preponderance of the evidence. Miller v. United States. 261 F.2d 546,547

(4th Cir. 1958)). However, a pro se petitioner is entitled to have his petition and issues asserted

therein construed liberally. Gordon v. Leeke. 574 F.2d 1147, 1151 (4th Cir. 1978). Upon

reviewing a § 2255 motion,the district court may,in its discretion,summarily dismiss such motion

without a hearing. Raines v. United States.423 F.2d 526,529-31 (4th Cir. 1970). But it may only

do so if"the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief." 28 U.S.C. § 2255(b).

                                                3
   in.     DISCUSSION

       In his § 2255 Motion and supporting memorandum, Petitioner asserts three grounds on

which this Court should vacate his conviction and sentence, each alleging ineffective assistance

by his defense counsel. The Court will address each of these grounds in turn.

           1. Ground One: Counsel's Failure to Challenge Petitioner's 30-Year Sentence
              for His Conviction under 21 U.S.C.§ 846.

       First, Petitioner argues that his defense counsel was ineffective for "allowing him to be

sentenced under 21 U.S.C. § 846 without any correlative charge under 21 U.S.C. §§ 841(a)(1),

(b)(1)." ECF No. 122 at 1. In support. Petitioner argues that, without a correlating conviction

under § 841, his "freestanding violation of § 846" was subject to the default penalty provision of

§ 841(b)(1)(C), which sets forth a maximum prison term of 20 years. ECF No. 123 at 2 (citing

United States v. Brooks.524 F.3d 549,561 (4th Cir. 2007)(holding that the defendant's conspiracy

offense was subject to the default penalty subsection of§ 841(b)(1)(C)"[i]n the absence of a jury

determination of[the] threshold quantity[of drugs], or an admission by [defendant] as to the drug

quantity attributable to him")). For the reasons below. Petitioner's claim is without merit.

       The federal drug conspiracy statute, 21 U.S.C. § 846, provides that "[a]ny person who

attempts or conspires to commit any offense defined in this subchapter shall be subject to the same

penalties as those prescribed for the offense,the commission ofwhich was the object ofthe attempt

or conspiracy." 21 U.S.C.§ 846. The Fourth Circuit has held that the elements of§ 846 conspiracy

are "(1) an agreement between two or more persons to undertake conduct that would violate the

laws of the United States relating to controlled substances and (2) the defendant's willful joinder

in that agreement." United States v. Clark. 928 F.2d 639, 641-42(4th Cir. 1991). Additionally,

"for the statutory maximums and mandatory minimums of§ 841(b) to apply in a drug conspiracy

case, the jury must determine that the threshold drug amount was reasonably foreseeable to the
individual defendant." United States v. Foster. 507 F.3d 233,251 (4th Cir. 2007). An independent

violation of§ 841(a) need not be proven.

       In the instant case, Petitioner pled guilty to Count 1 of the indictment: Conspiracy to

Distribute and Possess with Intent to Distribute Methamphetamine. ECF No. 47. Petitioner's

indictment and plea agreement expressly set forth the conspiracy statute under which he was

charged in Count 1 (Section 846) and the penalty provisions under which he would be sentenced

(subsections 841(a)(1) and (b)(1)(A)), which impose a mandatory minimum sentence of 10 years

in prison up to a term of life. ECF No. 3 at 2; ECF No.47 at 1. As set forth above, for Petitioner

to be convicted of this offense and to be subject to the penalty provisions as charged, the

Government would have to prove that Petitioner(i) knowingly agreed with one or more persons

(2) to manufacture, distribute, or dispense or possess with intent to manufacture, distribute, or

dispense methamphetamines; and (3) that it was reasonably foreseeable to Petitioner that such

conduct would involve at least 50 grams or more of methamphetamine or 500 grams or more of a

mixture or substance containing a detectable amount of methamphetamine.           21 U.S.C. §§ 846,

841(a)(1) and (b)(l)(A)(viii).

       The sworn Statement of Facts filed in support of Petitioner's guilty plea establishes each

of these elements of Petitioner's offense, including the threshold quantity of methamphetamine.

ECF No.48. Specifically, the Statement ofFacts identifies more than 71 grams of"ice" and more

than 4,000 grams of a mixture or substance containing detectable amounts of methamphetamine

attributable to Petitioner during the conspiracy. Id Therefore, unlike the defendant in Brooks.

Petitioner admitted to a drug quantity far exceeding the threshold quantity necessary for the penalty

provisions of subsection 841(b)(l)(A)(viii) to apply to his case. In other words. Petitioner's

sentence of 30 years in prison clearly did not exceed the maximum sentence allowed by law for

his offense.

                                                 5
       For these reasons, Ground One of Petitioner's § 2255 Motion fails to identify any error or

omission made by his counsel and therefore fails to show that his counsel rendered deficient

performance. Accordingly, Petitioner's first claim of ineffective assistance of counsel fails to

satisfy the performance prong of Strickland and must be dismissed.

           2. Ground Two: Counsel's Failure to Challenge the Petitioner's Offense-Level
              Calculation under the Sentencing Guidelines.

       Petitioner next argues that his counsel was ineffective for failing to object to the calculation

of Petitioner's advisory range imder the Sentencing Guidelines at sentencing. Specifically,

Petitioner claims that the Government could not meet its burden of proof on the four-level

enhancement applied for Petitioner's aggravating role(PSR H 26)and the two-level enhancement

applied for possessing a dangerous weapon (PSR TJ 23), and therefore argues that he would have

received a lower sentence had his attorney objected to these enhancements. As set forth below,

each of these claims is without merit.


                  a.   Petitioner's Aggravating Role Adjustment

       First, Petitioner argues that his defense counsel was ineffective for failing to object to the

probation officer's application of a four-level enhancement pursuant to USSG § 3B 1.1(a)(1) for

being "an organizer or leader of criminal activity that involved five or more participants or was

otherwise extensive." ECF No. 123 at 4;^PSR H 26. In support. Petitioner claims that the

indictment alleges only four members ofthe conspiracy, not five, and that there was "no evidence

that [Petitioner] 'organized,' 'managed,' or 'supervised' anyone." ECF No. 123, at 4.

       USSG § 3B 1.1(a)(1) provides that four levels should be added if "the defendant was an

organizer or leader of a criminal activity that involved five or more persons participants or was

otherwise extensive." The Guidelines' commentary instructs that a "participant" for this purpose

is "a person who is criminally responsible for the commission of the offense but need not have
been convicted." USSG § 3B1.1, cmt. Note 1. Furthermore, in assessing whether the criminal

organization is "otherwise extensive,""all persons involved during the course ofthe entire offense

are to be considered." Id § 3B 1.1, cmt. Note 3.

        In Petitioner's case,the sworn Statement ofFacts establishes that Petitioner"was the leader

of a methamphetamine trafficking organization based in the Hampton Roads area" and that such

organization involved as participants his three co-defendants, Michael Nigma, Joey Strader, and

David Lupton, as well as "other members." ECF No. 48               2, 4(emphasis added). Additional

facts set forth in Petitioner's PSR also indicate that at least one other person ("CI-1") admitted to

being involved in the conspiracy as a distributer.       PSR ^ 14. Furthermore, another participant,

William Gus Hart, who was charged and convicted in a separate criminal case in this Court, was

determined to be a member of Petitioner's same drug trafficking organization and related to

Petitioner's conspiracy. See United States v. Hart. No. 2:16crl41 (E.D. Va.)(Morgan, J.).

        Based on the above, even if Petitioner's counsel had objected to the aggravating role

enhancement at sentencing, the Government had sufficient evidence to prove that Petitioner's was

a leader of criminal activity that involved five or more members or was "otherwise extensive"

under USSG § 3B 1.1(a)(1).' Therefore, Petitioner cannot show that his counsel's failure to object

to this enhancement fell below an objective standard of reasonableness. Nor can Petitioner show

that his sentence would likely be different had his counsel made the objection as required under

Strickland.




' For these reasons, too. Petitioner's suggestion that his defense counsel should have argued for the
application of the "minor role" adjustment in Chapter 3 is baseless. See ECF No. 123 at 5. The reduction
in USSG § 3B1.2 is only available to participants who play a minor or minimal role in the offense as
compared to other participants, and thus is not applicable to Petitioner who admitted that he was a leader
of his drug-trafficking organization and had a clear understanding of and central involvement in the
conspiracy. S^ USSG § 3B1.2,cmt. Note 3(C)(setting forth the factors for a mitigating role adjustment).
                                                    7
                   b.    Petitioner's Dangerous Weapon Enhancement

       Petitioner's second Guidelines-related challenge is to the dangerous weapon enhancement

applied in paragraph 23 of his PSR. Petitioner argues that his defense counsel was ineffective for

failing to object to this enhancement given that the Government's only purported evidence of

Petitioner possessing a firearm was based on what Petitioner considers to be "uncorroborated" and

"unidentified" sources. Mem.,ECF No. 123, at 4.

       USSG § 2D 1.1(b)(1) provides that, if a dangerous weapon, such as a firearm, was

possessed in connection with a drug offense, two levels should be added. The Guidelines'

commentary instructs that the enhancement should be applied if the weapon was present during

the offense 'Sinless it is clearly improbable that the weapon was connected with the offense."

USSG § 2D 1.1 cmt.,Note 11(A). In Petitioner's case,the probation officer relied on the following

evidence from the Government's file when applying this enhancement:

         •     "CI-1 reported that he/she distributed methamphetamine for [Petitioner]
               and observed two or three guns in the car repair shop at the South Military
               Highway location where methamphetamine was packaged, sold, and
               stored. CI-1 also indicated that he/she observed [Petitioner] with a .22
               caliber revolver..." PSR^j 14.

         •     "File material received from the Government indicated that jail calls
                between Joey Strader and [Petitioner] revealed that [Petitioner] was
                residing at the shop on South Military Highway and that he admitted to
                having a *snub-nosed three fifty seven.' [Petitioner] stated that he pulled
                the .357 caliber firearm on a female                who reportedly stole
                methamphetamine from him." PSR T| 15.

Notably, Petitioner does not contest the truth or accuracy of the above evidence in his Motion;

rather, he argues that such evidence is "hearsay" and "uncorroborated" and that CI-1 is

"unidentified." ECF No. 123 at 4. However, as set forth above. Petitioner must show prejudice

to state a claim for ineffective assistance ofcounsel. That is, he must show that, but for his defense

counsel's failure to make an objection to the enhancement at issue. Petitioner's sentence would


                                                  8
likely have been different. The Court finds that he has not made this showing.

        At the outset, the Court notes that presenting evidence of the jail calls between Petitioner

and his brother, Joey Strader, alone would have been sufficient to justify the application of the

dangerous weapons enhancement in this case, making it more likely than not that Petitioner's

objection would have been overruled. Regardless, even if the Court had sustained such an

objection, thereby reducing Petitioner's total offense level by two levels (from 39 to 37),

Petitioner's resulting Guidelines range would have been the same: 360 months to Life in prison.

See USSG § 5A, Sentencing Table (showing that a Total Offense Level of 37 and a Criminal

History Category of VI results in an advisory range of 360-Life). Therefore, Petitioner has not

and cannot credibly claim that his sentence would likely have been different but for counsel's

alleged error.

        In sum, because Petitioner has failed to show any prejudice resulting from his defense

counsel's alleged errors in not objecting to Petitioner's Guidelines calculation. Ground Two of

Petitioner's Motion fails to state a claim ofineffective assistance ofcounsel and must be dismissed.

           3. Ground Three: Counsel's Failure to File a Notice of Appeal.

        Lastly, as Ground Three of Petitioner's Motion, Petitioner claims that his counsel was

ineffective for failing to file a notice of appeal after Petitioner "specifically instructed him to [do

so]."     "3rd Ground for Relief," ECF No. 122,at 2. In support ofthis claim.Petitioner submitted

a sworn declaration in which he avers:

        I instructed Attorney John C. Gardner,of Gardner & Mendoza PC,to file an appeal
        on my behalf. Attorney Gardner did not file an appeal on my behalf. Nor did
        Attorney Gardner consult with me about filing an appeal on my behalf. My family
        attempted to call Attomey Gardner multiple times to these ends, and Attomey
        Gardner also ignored my family's repeated messages/requests to file an appeal on
        my behalf.

Declaration of Jonathan David Strader("DecL"), ECF No. 122-1,^ 1.
       The Fourth Circuit has held "that an attorney renders constitutionally ineffective assistance

of counsel if he fails to follow his client's unequivocal instruction to file a timely notice of appeal

even though the defendant may have waived his right to challenge his conviction and sentence in

the plea agreement" United States v. Poindexter. 492 F.3d 263, 265 (4th Cir. 2007). This

obligation requires counsel to file an appeal "even if doing so would be contrary to the plea

agreement and harmful to the client's interests." Id at 273.

       In view of this precedent, Ground Three ofPetitioner's Motion raises a factual issue, which

- if true - may entitle Petitioner to relief under 28 U.S.C § 2255. This factual issue must be

resolved before the Court can adjudicate Ground Three ofPetitioner's § 2255 Motion. Poindexter,

492 F.3d at 272. Therefore, the Court withholds ruling on Ground Three at this time, and the

Government is directed to respond thereto as set forth below.

   IV.     CONCLUSION


       For the reasons stated above, Petitioner's § 2255 Motion is DENIED as to all claims except

Ground Three. ECFNo. 122. The Government is herebyDIRECTED to file a response to Ground

Three ofPetitioner's § 2255 Motion within SIXTY (60)DAYS of the date hereof, after which the

Court may set the matter for hearing, order additional briefing, or grant other relief as appropriate.

       Petitioner is ADVISED that he may not appeal this Opinion and Order until the Court has

resolved Ground Three of Petitioner's § 2255 Motion.

       The Clerk is DIRECTED to forward a copy of this Opinion and Order to Petitioner, to the

Assistant United States Attorney, and to Petitioner's former defense counsel, John C. Gardner.

       IT IS SO ORDERED.


                                                                         ^ES DISTRICT JUDGE
Norfolk, VA
February       , 2019



                                                  10
